 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JERRY HOANG, et al.,                          CASE NO. C17-0874JLR

11                               Plaintiffs,              ORDER GRANTING MOTION
                   v.                                     TO PROCEED PRO SE
12
            BANK OF AMERICA NA,
13
                                 Defendant.
14

15          On March 8, 2019, the court granted Plaintiff Jerry Hoang’s motion for an order of

16   substitution to proceed pro se. (3/8/19 Order (Dkt. # 27) at 2-3); see also Local Rules

17   W.D. Wash. LCR 83.2(b)(5). The court also directed Plaintiff Le Uyen Thi Hoang to file

18   a motion for an order of substitution to proceed pro se because she did not sign Mr.

19   Hoang’s motion. (Id.) On March 19, 2019, Mr. Hoang and Ms. Hoang jointly filed a

20   motion for substitution to proceed pro se, signed by both parties. (Mot. (Dkt. # 28) at 1.)

21   The court hereby GRANTS Ms. Hoang’s motion for an order of substitution to proceed

22   //


     ORDER - 1
 1   pro se (Dkt. # 28) and DIRECTS the Clerk to terminate James A. Wexler and Jill J.

 2   Smith as counsel for Mr. Hoang and Ms. Hoang in this matter.

 3         Dated this 26th day of March, 2019.

 4

 5                                                 A
                                                   The Honorable James L. Robart
 6
                                                   U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
